     Case 1:20-cv-05341-JHR-AMD Document 19 Filed 10/30/20 Page 1 of 2 PageID: 80

1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                            IN THE UNITED STATES DISTRICT COURT
7                              FOR THE DISTRICT OF NEW JERSEY

8    RHONDA MILBERRY,               §
                                    §
9
              Plaintiff,            §                    Civil Action No. 1:20-cv-05341-JHR-AMD
                                    §
10
              v.                    §
11                                  §
     SANTANDER CONSUMER, USA, INC., §
12                                  §
              Defendant.            §
13                                  §
                                    §
14

15                                    STIPULATION TO DISMISS
16
     TO THE CLERK:
17
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19   with prejudice and with each party to bear its own costs and fees.

20

21     /s/ Jared M. Debona                                  /s/ Jacob U. Ginsburg
        Jared M. Debona                                      Jacob U. Ginsburg Esq.
22
        McGuire Woods LLP                                    Kimmel & Silverman, P.C.
        260 Forbes Ave.                                      30 East Butler Pike
23
        Pittsburgh, PA 15222                                 Ambler, PA 19002
24      Phone: (412) 667-6072                                Phone: (215) 540-8888
        Email: jdebona@mcguirewoods.com                      Fax: (215) 540-8817
25      Attorney for the Defendant                           Email: jginsburg@creditlaw.com
                                                             Attorney for the Plaintiff
26
        Date: October 30, 2020                              Date: October 30, 2020
27

28                                                 -1-

                                         STIPULATION FOR DISMISSAL

                                                                                       5:19-cv-00559-BLF
27
     Case 1:20-cv-05341-JHR-AMD Document 19 Filed 10/30/20 Page 2 of 2 PageID: 81

1

2                                  CERTIFICATE OF SERVICE
3
            I, Jacob U. Ginsburg, Esquire, do certify that I served a true and correct copy of the
4
     Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF system:
5

6      Jared M. Debona
       McGuire Woods LLP
7      260 Forbes Ave.
       Pittsburgh, PA 15222
8      Phone: (412) 667-6072
       Email: jdebona@mcguirewoods.com
9      Attorney for the Defendant
10

11

12   DATED: October 30, 2020                    /s/ Jacob U. Ginsburg
                                                Jacob U. Ginsburg Esq.
13                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
14                                              Ambler, PA 19002
                                                Phone: (215) 540-8888
15                                              Fax: (215) 540-8817
                                                Email: jginsburg@creditlaw.com
16
                                                Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28                                               -2-

                                       STIPULATION FOR DISMISSAL

                                                                                    5:19-cv-00559-BLF
27
